Title: To George Washington from George Mason, 27 August 1760
From: Mason, George
To: Washington, George



Sir
Gunston Hall 27th Augt 1760.

Inclosed You have my Survey of G. Brent’s Pattent: when I came to look over my papers, I found I had sent the platt to Mr Geo: Brent some years ago, & the only one I had left was a rough platt of that & the adjacent Lands on both Sides the Creek; from part of which what I send You is copyed; but as the original was so much worn out that it cou’d not be copyed wth

any Truth, I thought it best to send You my Field-notes; not having Time to make a correct platt of the whole pattent, as my Family was very much indisposed, three of my Children being very ill; which was the Occasion of detaining Your Messenger all Night. Mrs Mason presents her Comps. to Mrs Washington & Yourself, as does Dear Sir Yr most obdt Sert

G. Mason


P.S. Two of my Negroes took up one of yours last Saturday that was run away, I happened to be from Home at the time, or wou’d have sent a person Home with him. My overseer tells Me he sent him by Joseph Stevens.

